DETAILED ACTION
This is the final Office action on the merits. Claims 1-6 and 8-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 02/08/2022 are sufficient to overcome some of the objections to the specification. However, in paragraph [0032], line 7 there is still a reference to ‘light source 206’ which should be amended to ‘light source 306’, per the previous office action. Additionally, as no reference was added to ‘regions 7421-7424’, that objection is not overcome.
The amendments filed on 02/08/2022 are sufficient to overcome the objections to claims 8, 18, and 19. However, as no amendment or argument was made with regard to claims 6 and 17, those objections are not overcome. 
The amendments filed on 02/08/2022 are sufficient to overcome the rejection of claim 8 under 35 U.S.C. 112(a). However, a new ground of rejection is introduced by the amendment, under 35 U.S.C. 112(d).
The amendments filed on 02/08/2022 are sufficient to overcome the rejection of claim 4-6 under 35 U.S.C. 112(b). However, a new ground of rejection is introduced by the amendment regarding claim 6.
The amendments filed on 02/08/2022 are sufficient to overcome the rejections of claims 1-3, 9-15, and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Pacala et al. (US 20190011567 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 4-6, 8, 16, 18, and 19 under 35 U.S.C. 103 as being obvious over Pacala et al. (US 20190011567 A1), in further view of Pei et al. (US 20180180722 A1). However, a new ground of rejection is introduced by the amendment.
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Specifically, the applicant argues that the limitations originally recited in claim 7, and now modified and recited in claim 1, are taught in paragraphs [0012], [0013], and [0035], and thus would overcome the rejection made under 35 U.S.C. 112(a) regarding claim 7. Paragraph [0012] teaches that the photon detectors used in the system are divided into different groups, with each group arranged on a different plane, and that the angle between the central axes of photon detectors in the same group is not zero. Paragraph [0013] teaches that in some embodiments the laser emitters and photon detectors can be paired together, with one laser emitter paired to one photon detector specifically. Finally, Paragraph [0035] teaches that the position and orientation of the photon detectors is potentially informed by the position and orientation of the laser emitters. However, none of these paragraphs teach that the laser emitters must follow the same positioning and orientation pattern as the photon detectors, and as such do not teach that the laser emitters must also be divided into different groups, with each group arranged on a different plane, and with the angle between the beam directions of adjacent emitters being non-zero. As such, these limitations are not supported by the specification or the drawings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, as stated in the arguments above, both the specification and drawings fail to teach a system where “…the plurality of laser emitters is divided into three or more groups, with each group of laser emitters comprising at least two laser emitters, and wherein each group of laser emitters is in a same plane and different groups of laser emitters are in different planes.” While there are teaching of using this configuration for photon detectors, such as in paragraphs [0012] and [0038], as well as FIG. 7B, there is no description or drawing addressing the arrangement of laser emitters in a similar configuration.

Claims 2-6 and 8-19 are rejected due to claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 6 states that, “…the plurality of laser emitters is in a same plane.” which is directly contradictory to the limitation, “…wherein the plurality of laser emitters is divided into three or more groups, with each group of laser emitters comprising at least two laser emitters, and wherein each group of laser emitters is in a same plane and different groups of laser emitters are in different planes.” given in claim 1, upon which claim 6 depends. As these two limitation contradict one another, the claim as a whole is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 8 is stated to be dependent on claim 7, which is now cancelled. As such, claim 8 is improperly dependent and thus rejected. For examination purposes, it is assumed that claim 8 is dependent on claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), modified in view of Keyvan et al. (US 20190018198 A1) and Burroughs et al. (US 20180301874 A1).

Regarding claim 1, Pacala et al. teaches a Light Detection and Ranging (LiDAR) system, comprising:
	a light source (FIG. 1, emitter array 114), said light source comprising a plurality of laser emitters (FIG. 1, emitter array 114, Paragraph [0072]), each laser emitter configured to generate an outgoing laser beam (Paragraph [0072]);
	a light detector comprising a plurality of photon detectors (FIG. 1, sensor array 126, Paragraph [0073]);
	[1…]; and
	a control system for controlling the LiDAR system (FIG. 1, ranging system controller 104, Paragraph [0071]);
	[2..].

Pacala et al. fails to teach, but Keyvan et al. does teach [1…]: an oscillating mirror system for changing the direction of outgoing laser beams to scan a target region (FIG. 1, MEMS scanner 106, Paragraph [0018]);
	[…]
	wherein the oscillating mirror system rotates around an axis in the zenith direction and vibrates around an axis perpendicular to the zenith axis (FIG. 1, MEMS scanner 106, Paragraph [0018]. Oscillating and vibrating are treated interchangeably. As it scans the laser azimuthally, it must be scanning along the zenith axis, while scanning for elevation would be along a perpendicular axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al. with the MEMS scanning system taught by Keyvan et al. The reasoning for this is that by employing a two dimensional scanning system, it increases both the total FOV that can be scanned by the system as well as the level of resolution a scan can achieve. These predictably lead to a more versatile scanning system capable of receiving higher quality scan results.

This combination still fails to teach, but Burroughs et al. does teach [2…]: wherein the plurality of laser emitters is divided into three or more groups (FIG. 3B, laser diodes 200 and distributed emitter array 300b, Paragraph [0078]. A grouping is an arbitrary distinction. As such, each column of lasers can be assumed to be its own group.), with each group of laser emitters comprising at least two laser emitters (FIG. 3B, laser diodes 200 and distributed emitter array 300b, Paragraph [0078]. Each column possesses more than two laser diodes.), and wherein each group of laser emitters is in a same plane and different groups of laser emitters are in different planes (FIG. 3B, laser diodes 200 and distributed emitter array 300b, Paragraph [0078]. As their shared substrate is curved, each emitter in a column shares a plane tangent to the substrates surface, which is different than the planes for any other substrate.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al., and previously modified with the MEMS scanning system taught by Keyvan et al., with the curved emitter array design taught by Burroughs et al. The reasoning for this is that by using a curved array, the field of view of the device is expanded to a higher number of angles, without having to employ any additional mechanical components. This predictably allows for a larger field to be scanned, without the possibility of a mechanical system failing or malfunctioning.

Regarding claim 2 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 1, wherein the mirror system comprises a Micro-Electro-Mechanical Systems (MEMS) mirror (Keyvan et al., FIG. 1, MEMS scanner 106, Paragraph [0018]).

Regarding claim 3 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 2, wherein the control system is configured to control the position of the MEMS mirror to steer an outgoing laser beam to the target region (Pacala et al. FIG 1 and 9A, ranging system controller 104 and MEMS device 904, Paragraph [0145], and Keyvan et al. FIG. 1, MEMS scanner 106, Paragraph [0018]. Both teach a system where a MEMS mirror is controlled using an electronic control circuit or processor.).

Regarding claim 9 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 1, further comprising a first lens system (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.), wherein the first lens system is placed in between the mirror system and the light source (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.) and wherein the first lens system comprises a collimator for collimating each of the laser beams from the light source (Pacala et al., FIG. 9A, Paragraph [0149]. Teaches a lens system compatible with the MEMS system taught by Keyvan et al.).

Regarding claim 10 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 1, wherein the light detector comprises an array of photon detectors (Pacala et al., FIG. 1, sensor array 126, Paragraph [0073]), and wherein the array of photon detectors is arranged to receive incoming laser beams that are the outgoing laser beams reflected by objects in the target region (Pacala et al., FIG. 1, light sensing module 108, Paragraph [0071]).

Regarding claim 11 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 10, wherein the photon detectors are avalanche photon detectors (Pacala et al., FIG. 1, sensor array 126, Paragraph [0073]).

Regarding claim 12 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 1, further comprising a second lens system placed in front of the light detector (Pacala et al., FIG. 4, bulk receiver optic 410), wherein the second lens system comprises a focusing device to focus each of the incoming laser beams onto the light detector (Pacala et al., FIG. 4, bulk receiver optic 410, Paragraph [0094]).

Regarding claim 13 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 10, wherein each photon detector is paired with each laser emitter (Pacala et al., FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085]) and wherein the number of photon detectors and the number of laser emitters are the same (Pacala et al., FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085], Use same dimensions for arrays, meaning corresponding numbers.).

Regarding claim 14 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 10, wherein the photon detectors and the laser emitters are not paired (Pacala et al., FIG. 16, Paragraph [0176] and [0178]) and wherein the number of photon detectors and the number of laser emitters are not the same (Pacala et al., FIG. 16, emitters 1602a-h and photosesnsors 1604a-f, Although not every component receives a label, there are over twice as many photosensors as emitters shown in the diagram.).

Regarding claim 15 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 10, wherein the angle between the central axis of any two adjacent photon detectors is the same (Pacala et al., FIG. 2A, sensor array 220, All central axes are pointing in the same direction.).

Regarding claim 17 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 14, wherein the plurality of photon detectors is in a same plane (Pacala et al., FIG. 16 photosensors 1604a-f, these are arranged in a 2D plane.).


	
Claims 4-6, 8, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), modified in view of Pei et al. (US 20180180722 A1), Keyvan et al. (US 20190018198 A1), and Burroughs et al. (US 20180301874 A1).

Regarding claim 4 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 3, wherein the light source comprises 2N+1 laser emitters, N is an integer equal to or larger than 0 (Pacala et al., FIG. 3, Paragraphs [0089] and [0090]. Teaches the use of an odd number of emitters.).

This combination still fails to teach, but Pei et al. does teach wherein the angle between the laser beams of any two adjacent laser emitters is the same (FIG. 19, laser sources 1930, Paragraph [0097]. Teaches angling the ends of emitters to create uniform angles with one another, as seen in FIG. 19. This can be done for the column groups explained in claim 1, having the elevation angle between adjacent beams match the azimuthal angle between adjacent beams caused by the curved substrate taught by Burroughs et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al., and previously modified with the MEMS scanning system taught by Keyvan et al. and the curved emitter array design taught by Burroughs et al., with the tilted emitter ends taught by Pei et al. he reasoning for this is that by having the elevation angle of each laser beams in a column offset from one another, not only does it predictably expand the field of view vertically, but by having these angles match the azimuthal angular spread, it creates a uniformly spread scan field, predictably allowing for simpler calculations upon receiving the return signals as the angular offsets would all predictably be equal.

Regarding claim 5 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 4, wherein the angle between the laser beams of any two adjacent laser emitters is not zero (Burroughs et al., FIG. 3B, laser diodes 200 and distributed emitter array 300b, Paragraph [0078], and Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. By combining the curved substrate taught by Burroughs et al. and the slanted ends of the emitter taught by Pei et al., as explained for claim 4, each laser would be emitted at an angle different than any of the adjacent emitters.).

Regarding claim 6 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 5, wherein the plurality of laser emitters is in a same plane (Pacala et al., FIG. 3, Paragraphs [0089] and [0090]. This claim is incompatible with claim 1, upon which it depends, however, Pacala et al. does teach an arrangement where all laser emitters are on a shared plane.).

Regarding claim 8 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 7 (For examination purposes, this is being interpreted as being dependent on claim 1), wherein the laser beam from any laser emitter in a group forms an angle with the laser beam of an adjacent laser emitter in the same group (Burroughs et al., FIG. 3B, laser diodes 200 and distributed emitter array 300b, Paragraph [0078], and Pei et al., FIG. 19, laser sources 1930, Paragraph [0097].  By grouping emitters by column, as explained for claim 1, and using the tilted ends of emitters taught by Pei et al., all of the angles between adjacent beams can be kept at the same angle in relation to one another.), and wherein said angle is not zero (Pei et al., FIG. 19, laser sources 1930, Paragraph [0097]. Teaches angling the ends of emitters to create uniform angles with one another, as seen in FIG. 19. This can be done for the column groups explained in claim 1, having the elevation angle separation match the non-zero azimuthal angle offset caused by the curved substrate taught by Burroughs et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al., and previously modified with the MEMS scanning system taught by Keyvan et al. and the curved emitter array design taught by Burroughs et al., with the tilted emitter ends taught by Pei et al. The reasoning for this is that by having the elevation angle of each laser in a column offset from one another, not only does it predictably expand the field of view vertically, but by having these angles match the azimuthal angular spread, it creates a uniformly spread scan field, predictably allowing for simpler calculations upon receiving the return signals as the angular offsets would all be equal.

Regarding claim 16 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 15, wherein the angle between the central axis of any two adjacent photon detectors is not zero (Pei et al., FIG. 21, photodetectors 2140, Paragraph [0100]. Teaches an arrangement where the central axis of the photon detectors is angled based on the receiving optics focal point, all at non-zero angles relative to their adjacent detectors.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al., and previously modified with the MEMS scanning system taught by Keyvan et al. and the curved emitter array design taught by Burroughs et al., with the curved detector arrangement taught by Pei et al. The reasoning for this is that by having the central axis of the detectors each aimed at the receiving optics, based on its focal point, it ensures that the incoming signals will be better focused on the detector surfaces. This predictably will lead to stronger signals and thus a more accurate detection process.

Regarding claim 17 Pacala et al., modified in view of Keyvan et al. and Burroughs et al., teaches the LiDAR system of claim 14, wherein the plurality of photon detectors is in a same plane (Pacala et al., FIG. 16 photosensors 1604a-f, these are arranged in a 2D plane.).

Regarding claim 18 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 10, wherein the plurality of photon detectors is divided into different groups (Pei et al., FIG. 14, photodetectors 1130, Paragraph [0091].  Photodetectors can be arbitrarily grouped based on a shared height of their detection surface.), with each group of photon detectors comprising at least two photon detectors (Pei et al,. FIG. 14, photodetectors 1130, Paragraph [0091].  Each of the groups described would have at least two photodetectors.), and wherein each group of photon detectors is in the same plane (Pei et al., FIG. 14, photodetectors 1130, Paragraph [0091].  By grouping the photodetectors by a shared height, it ensures that every photodetector will be positioned in the same two dimensional plane, as they share a common spatial coordinate.) and different groups are in different planes (Pei et al., FIG. 14, photodetectors 1130, Paragraph [0091].  By grouping the photodetectors by a shared height, it ensures that the planes of different groups will be different, as they have different height coordinates and thus would be positioned on different two dimensional planes as a consequence of this.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al., and previously modified with the MEMS scanning system taught by Keyvan et al. and the curved emitter array design taught by Burroughs et al., with the curved detector arrangement taught by Pei et al. The reasoning for this is that by having the central axis of the detectors each aimed at the receiving optics, based on its focal point, it ensures that the incoming signals will be better focused on the detector surfaces. This predictably will lead to stronger signals and thus a more accurate detection process.

Regarding claim 19 Pacala et al., modified in view of Keyvan et al., Burroughs et al., and Pei et al., teaches the LiDAR system of claim 18, wherein the central axis of a photon detector in one group and that of its adjacent photon detector in the same group form an angle that is not zero (Pei et al., FIG. 14, photodetectors 1130, Paragraph [0091]. The surface of the photodetectors are all at different angles from one another.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645